--------------------------------------------------------------------------------

Exhibit 10.1
 
PURCHASE AND LICENSE AGREEMENT
 



This Purchase and License Agreement ("Purchase and License Agreement") is
between Nortel Networks Inc. ("Nortel Networks") and Grande Communications
Networks, Inc. ("Customer"), effective as of the last date signed and continuing
for a period of three (3) years therefrom ("Term"). Additional terms related to
Customer's purchase or license of Products or Services may be added by written
agreements ("Supplements") referencing the Purchase and License Agreement,
collectively referred to as the "Agreement". The Services Supplement is attached
hereto and incorporated by reference.
 
1.   Definitions
a)   "Furnish-only" means Products, which Customer is responsible for
installing.
b)   "Hardware" means a Nortel Networks machine or components.
c)   "Products" means any Hardware, Software or Third Party Vendor Items
provided under this Agreement.
d)   "Services" mean the activities to be undertaken by Nortel Networks pursuant
to an Order, including, but not limited to, engineering, maintenance and
installation, implementation, design, consulting, business planning, network
planning and analysis.
e)   "Software" means computer programs in object code form or firmware which is
owned or licensed by Nortel Networks, its parent or one of its subsidiaries or
affiliates, and is copyrighted and licensed, not sold. Software consists of
machine-readable instructions, its components, data, audio-visual content (such
as images, text, recordings or pictures) and related licensed materials
including all whole or partial copies.
f)   "Statement of Work" is a document prepared by Nortel Networks and accepted
by Customer via a signed Order, describing the deliverables, estimated
timelines, assumptions, responsibilities and other relevant terms specific to a
project and an Order. A Statement of Work shall be governed by the terms and
conditions of, and constitute a part of, this Agreement.
g)   "Third Party Vendor Item" includes "Third Party Hardware" and "Third Party
Software" and means any non-Nortel Networks hardware and/or software supplied to
Customer under this Agreement.
 
2.   Orders/Volume Commitments
a)   Customer may acquire Products or Services by issuing a written purchase
order signed by an authorized representative or, if Customer is enrolled in any
then current Nortel Networks electronic commerce program, by submitting
electronic orders (collectively, "Orders"). All Orders shall reference this
Agreement and specify the quantity, price, Nortel Networks quotation number,
billing instructions, identification of any Services being ordered, installation
location, requested delivery dates, requested commencement date for Services,
any Statement of Work, and any other special instructions. All Orders will be
governed by and cannot alter the terms and conditions of this Agreement. Nortel
Networks' written or electronic communication accepting the Order, shipment of
Products or commencement of Services will be Nortel Networks' acceptance of
Customer's Order. Orders not rejected by Nortel Networks within fifteen (15)
days from Order receipt shall be deemed accepted.
b)   If Customer cancels an Order, Customer will be invoiced in accordance with
the following:  (i) cancellations that occur between sixty (60) up to thirty-six
(36) days prior to the earliest scheduled Product ship date will result in a
cancellation fee of ten percent (10%) of the total price of such Order; (ii)
cancellations that occur between thirty-five (35) up to fourteen (14) days prior
to the earliest scheduled Product ship date will result in a cancellation fee of
fifteen percent (15%) of the total price of such Order; and (iii) cancellations
that occur less than fourteen (14) days prior to the earliest scheduled Product
ship date will result in a cancellation fee of twenty-five percent (25%) of the
total price of such Order. Customer may cancel an Order sixty (60) calendar days
prior to the earliest scheduled ship date without incurring a cancellation fee.
Orders may not be cancelled after shipment of any Product or commencement of any
Service under an Order. Customer shall notify Nortel Networks in writing in the
event Customer decides to cancel an Order.
c)   During the Term, Customer agrees to purchase and make full payment to
Nortel Networks for Products and Services to delivered during the Term in an
amount (i.e., price less any applicable discounts, credits or other similar
incentives and exclusive of taxes, shipping, handling or other similar charges)
totaling not less than five million six hundred thousand dollars
($5,600,000.00USD) ("Volume Commitment"). In the event that Customer fails to
achieve such Volume Commitment prior to the expiration or termination of this
Agreement, whichever occurs first, Customer shall pay to Nortel Networks a
charge equal to thirty percent (30%) of the amount of the Volume Commitment that
remains unfulfilled. Customer's purchase/license of Third Party Items shall not
count towards the satisfaction of Customer's Volume Commitment.
 
3.   Consideration for Optical Products and Services.
a)   During the first year of the Term and in consideration of the discounts,
terms and conditions provided to Customer in this Agreement, Customer hereby
agrees that it will provide Nortel Networks with unbiased consideration with
respect to its purchase/license of any optical products and services that
Customer purchases for use in its U.S. network ("Consideration for Optical
Products and Services").
b)   Prior to a purchase/license of any other vendor's optical products and
services that it proposes to purchase/license, Customer shall consider Nortel
Networks' optical Products and Services based upon the features, prices, speed
of delivery, maintenance, relationship, performance, functionality, delivery and
other relevant information and specifications ("Requirements"). If Nortel
Networks' optical Products and/or Services substantially meet all of the
Requirements, then Customer shall purchase Nortel Networks' optical Products
and/or Services. If Customer reasonably and good faith believes that Nortel
Networks' optical Products and/or Services do not substantially meet all of the
Requirements, then Customer may purchase such other vendor's solution without
breach of this provision.
c)   For the purposes of this Section 3 (Consideration for Optical Products and
Services), optical products shall include, but not be limited to, the following
components: optical amplifiers, switches, regenerators, add/drop multiplexers,
transmitters and receivers, wavelength translators and combiners, dense wave
division components, network processors, maintenance interfaces, and the
associated infrastructure (e.g., shelves, bays and support structures).


PLA v01-14-02 US
CONFIDENTIAL INFORMATION
Page 1 of 8


 
 

--------------------------------------------------------------------------------

 
 
PURCHASE AND LICENSE AGREEMENT
 



d)   Nortel Networks may partially or wholly accept or refuse any Order for
optical Products or Services without liability of any kind. Following any
partial or whole refusal of such an Order, Customer shall receive a full credit
toward its Volume Commitment proportionate to the amount refused unless such
refusal was based upon Customer's then-current financial condition. If Nortel
Networks refuses more than three unrelated Orders for optical Products and
Services during the first year of the Term, excluding refusals based upon
Customer's then-current financial condition, this Consideration for Optical
Products provision shall no longer apply for future Orders and will be
considered null and void. If any refusal described above is based upon
Customer's then-current financial condition, Customer shall be afforded a
reasonable opportunity to address any such concern with Nortel Networks.
e)   In the event that Customer breaches the Consideration for Optical Products
and Services, Customer shall promptly pay Nortel Networks, as a liquidated
damage and not as a penalty, an amount equal to ten percent (10%) of the value
of the optical products and services purchased from the other vendor for each
such breach. Subject to confidentiality requirements, if any, Customer shah
provide adequate documentation relating to such purchases to Nortel Networks
upon Nortel Networks' request.
 
4.   Consideration for Switch Products and Services
During the Term of this Agreement and in consideration of the discounts, terms
and conditions provided to Customer in this Agreement, Customer hereby agrees
that it will provide Nortel Networks with unbiased consideration with respect to
its purchase/license of any switch products and services it requires or uses in
the operation of any portion of its U.S. network ("Switch Exclusivity
Requirement"). For the purposes of this Section, the switch products for such
network shall include, but not be limited to, voice services type equipment.
Used switch products that Customer acquires via total corporate mergers or total
company acquisitions shall not be considered breaches of this provision;
provided such used switch products were originally acquired directly from Nortel
Networks.
b)   Prior to a purchase/license of any other vendor's switch products and
services that it proposes to purchase/license, Customer shall consider Nortel
Networks' switch Products and Services based its Requirements (as defined
above). If Nortel Networks' switch Products and/or Services substantially meet
all of the Requirements, then Customer shall purchase Nortel Networks' switch
Products and/or Services. If Customer reasonably and good faith believes that
Nortel Networks' switch Products and/or Services do not substantially meet all
of the Requirements, then Customer may purchase such other vendor's solution
without breach of this provision.
c)   Nortel Networks may partially or wholly accept or refuse any Order for
switch Products or Services without liability of any kind. Following any partial
or whole refusal of such an Order, Customer shall receive a full credit toward
its Volume Commitment proportionate to the amount refused unless such refusal
was based upon Customer's then-current financial condition. If Nortel Networks
refuses more than three unrelated Orders for switch Products and Services during
the Term, excluding refusals based upon Customer's then-current financial
condition, this Consideration for Switch Products provision shall no longer
apply for future Orders and will be considered null and void. If any refusal
described above is based upon Customer's then-current financial condition,
Customer shall be afforded a reasonable opportunity to address any such concern
with Nortel Networks.
e) In the event that Customer breaches the Consideration for Switch Products and
Services, Customer shall promptly pay Nortel Networks, as a liquidated damage
and not as a penalty, an amount equal to ten percent (10%) of the value of the
switch products and services purchased from the other vendor for each such
breach. Subject to confidentiality requirements, if any, Customer shall provide
adequate documentation relating to such purchases to Nortel Networks upon Nortel
Networks' request.
 
5.   Changes to Orders
a)   The parties may, by mutual agreement, make changes to an Order ("Change").
The party asking for a Change shall describe in writing the details of the
requested Change ("Change Order Request"). Nortel Networks shall provide in
writing to Customer a summary of any and all adjustments to the charges and
other changes/charges resulting from the Change Order Request.
b)   Customer may request a Change sixty (60) calendar days prior to the
earliest scheduled ship date without incurring a Change Order fee. Requests for
Change during the period (i) sixty (60) up to thirty (30) days prior to earliest
scheduled ship date is subject to a Change Order fee equivalent to ten percent
(10%) of the net price of the Products impacted by any such Change; and (ii)
less than thirty (30) calendar days prior to the earliest scheduled ship date is
subject to a Change Order fee equivalent to twenty (20%) of the net price of the
Products impacted by any such Change. c) If a Customer-initiated Change Order
Request affects work already performed, including, but not limited to,
engineering or installation of Products, Nortel Networks shall invoice Customer
for any associated expenses.
d)   In no event shall any Change be effective or acted upon in any way until
such time as (i) an authorized representative of each party has agreed to the
terms of the Change Order Request in writing based on the charges set forth in
this Section and (ii) Nortel Networks receives an Order from Customer for any
additional charges resulting from the Change Order Request.
 
6.   Electronic Commerce Programs
By enrolling in any Nortel Networks electronic commerce program, Customer agrees
to comply with the terms of such program. The parties agree that all electronic
Orders issued are equivalent to a written Order, are governed by the terms and
conditions of this Agreement and that in the event of any conflict between this
Agreement and the information contained in Customer's or Nortel Networks'
electronic commerce website, this Agreement governs. Customer is responsible for
the use and protection of all electronic commerce passcodes provided by Nortel
Networks and agrees that all Orders submitted using such passcodes are valid and
binding Orders authorized by Customer; provided, however, Customer shall not be
responsible for the use of passcodes after Nortel Networks has received written
notice from Customer that such passcodes have been misappropriated or are
otherwise no longer secure. Nortel Networks shall have no liability to Customer
due to Customer's failure to access Customer's or Nortel Networks' electronic
commerce website or errors or failures relating to its operation.


PLA v01-14-02 US
CONFIDENTIAL INFORMATION
Page 2 of 8


 
 

--------------------------------------------------------------------------------

 



PURCHASE AND LICENSE AGREEMENT
 



7.   Licensed Use of Software
Nortel Networks grants Customer a nonexclusive license to use a copy of the
Software with the Products to the extent of the activation or authorized usage
level. To the extent Software is furnished for use with designated Products or
Customer furnished equipment ("CFE"), Customer is granted a nonexclusive license
to use Software only on such Products or CFE, as applicable. Software contains
trade secrets and Customer agrees to treat Software as Information as defined in
Section 13. Customer will ensure that anyone who uses the Software does so only
in compliance with the terms of this Agreement. Customer shall not a) use, copy,
modify, transfer or distribute the Software except as expressly authorized; b)
reverse assemble, reverse compile, reverse engineer or otherwise translate the
Software; c) create derivative works or modifications unless expressly
authorized; or d) sublicense, rent or lease the Software. Licensors of
intellectual property to Nortel Networks are beneficiaries of this provision.
Upon termination or breach of the license by Customer or in the event designated
Product or CFE is no longer in use in Customer's network, this license
terminates and Customer will promptly return the Software to Nortel Networks or
certify its destruction. Nortel Networks may audit by remote polling or other
reasonable means to determine Customer's Software activation or usage levels.
With respect to Third Party Software, Customer agrees to abide by the terms
provided by Nortel Networks with respect to any such software. Customer further
agrees that the terms contained in any Nortel Networks or third party "shrink
wrap" or "click" licenses shall govern the use of such software.
 
8.   Charges and Payment
a)   Amounts, less any disputed amounts, are due and shall be paid by Customer
within thirty (30) days from receipt of invoice. Invoicing disputes must be
identified in writing within thirty (30) days of invoice receipt. Any disputed
amounts that are determined to be validly billed by Nortel Networks are due for
payment based upon the original invoice date. In the event of non-payment of
undisputed amounts, Nortel Networks may suspend performance, product shipments
or otherwise terminate an Order or this Agreement; provided that, Nortel
Networks has provided Customer with written notice of such non-payment and
afforded Customer five (5) business days to cure prior to taking any such
action. Customer shall pay interest on any late payments (excluding validly
disputed amounts) at the rate of 18% per annum (1 l/2 % per month). Additional
charges shall apply for shipping, insurance and special handling. Charges for
Software may be based on extent of use authorized as specified in a Supplement
or invoice. Customer agrees to pay the charges applicable for any activation or
usage beyond the authorized level. If any authority imposes a tax, duty, levy or
fee, excluding those based on Nortel Networks' income or personal property taxes
assessed for each Product prior to initial delivery to Customer, upon a Product
or Service supplied by Nortel Networks under this Agreement, Customer agrees to
pay that amount as specified in the invoice, or supply exemption documentation
at the time of Order submission. Customer is responsible for personal property
taxes for each Product from the date of initial delivery to Customer. Customer
consents without qualification to the sale of receivables, in whole or in part,
including all or any part of any associated rights, remedies, and obligations,
by Nortel Networks without further notice and authorizes the disclosure of this
Purchase and License Agreement and Supplements as necessary to facilitate such
sale.
b)   Except for Orders for DMS Switch Products that include associated
installation Services, Nortel Networks shall invoice Customer one hundred
percent (100%) of the price of the Products upon shipment of the Products and
one hundred percent (100%) of the Services upon completion unless the Service
continues beyond thirty days, in which case Nortel Networks shall invoice
Customer at the end of each month for Services performed in that month.
c)   Certain reoccurring Services (for example, Maintenance Services) may be
invoiced in advance of the performance of such Services.
d)   With respect to Orders for DMS Switch Products that include installation
Services therefor, Nortel Networks shall invoice Customer in accordance with the
following schedule: (i) one hundred percent (100)% of the DMS Switch Products
shall be invoiced at shipment; and ; (ii) one hundred percent (100%) of the
Services upon completion unless the Service continues beyond thirty days, in
which case Nortel Networks shall invoice Customer at the end of each month for
Services performed in that month.
 
9.   Warranty
a)   Nortel Networks warrants that Hardware i) is free from defects in materials
and workmanship and ii) substantially conforms to Nortel Networks'
specifications. If Hardware does not function as warranted during the warranty
period, Nortel Networks will use commercially reasonable efforts to respond
promptly and in any event Nortel Networks will commence to cure in accordance
with Nortel Networks' standard response times, to either i) make it do so, or
ii) replace it with equivalent Hardware.
b)   Nortel Networks warrants that when Software is used in the specified
operating environment it will substantially conform to its specifications and is
free from material and service-affecting defects. If Software does not function
as warranted during the warranty period, Nortel Networks will provide a suitable
fix or workaround or will replace the Software; provided Software is within one
software release level of the then-current software.
c)   Services will be performed in a professional and workmanlike manner. If
Services are not performed as warranted and Nortel Networks is notified in
writing by Customer within 30 days, Nortel Networks will re-perform the
non-conforming Services and use commercially reasonable efforts to respond
promptly to such notification. Nortel Networks will commence to cure in
accordance with Nortel Networks' standard response times.
d)   The warranty period for Hardware and Software shall be the warranty period
identified in the Nortel Networks Warranty Matrix in effect at the time of
Customer's Order. In the event Nortel Networks determines that, during an
applicable Warranty Period, repair or replacement as set forth in this Section
cannot be made using commercially reasonable efforts, Nortel Networks will give
Customer a credit equal to the amount Customer paid for such Hardware or
Software, as applicable.


PLA v01-14-02 US
CONFIDENTIAL INFORMATION
Page 3 of 8


 
 

--------------------------------------------------------------------------------

 



PURCHASE AND LICENSE AGREEMENT
 



e)   No warranty is provided for i)  supply items normally consumed during
Product operation; ii) failures caused by non-Nortel Networks products; iii)
failures caused by a Product's inability to operate in conjunction with other
Customer hardware or software unless, prior to delivery of the respective
Product, the parties have agreed in a formal written amendment to this Agreement
that such Product will so operate; or iv) performance failures resulting from
services, including installation, not performed by Nortel Networks or Customer's
use of unauthorized parts or components. Warranty will be voided by any of the
following that was not caused directly by Nortel Networks: misuse, accident,
damage, alteration or modification, failure to maintain proper physical or
operating environment, use of unauthorized parts or components, or improper
Customer installation or maintenance. Software is not warranted to operate
uninterrupted or error free.
f)   Nortel Networks provides Third Party Vendor Items on an "AS IS" BASIS
WITHOUT WARRANTIES OF ANY KIND, unless Nortel Networks specifies otherwise.
However, such Third Party Vendor Items may carry their own warranties and Nortel
Networks shall pass through to Customer any such warranties to the extent
authorized.
THESE WARRANTIES AND LIMITATIONS ARE CUSTOMER'S EXCLUSIVE WARRANTIES AND SOLE
REMEDIES AND REPLACE ALL OTHER WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OR CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
 
10.   Warranty Service
During the warranty period, Nortel Networks provides certain types of warranty
services without charge for specified Products to correct Product defects or to
bring them up to conformance with Nortel Networks published specifications.
Nortel Networks will inform Customer of the types of warranty services available
to Customer, which are consistent with Nortel Networks standard practices and
response times. Customer will obtain Nortel Networks' concurrence prior to
returning any Product and must reference a return material authorization number
issued by Nortel Networks on documentation accompanying such returned Product.
Customer agrees to ship Product prepaid and suitably packaged to a location
Nortel Networks designates. Nortel Networks will return the Hardware to Customer
at Nortel Networks' expense. Nortel Networks is responsible for loss of, or
damage to, Customer Hardware while it is a) in Nortel Networks' possession or b)
in transit back to Customer. Any returned Hardware becomes Nortel Networks'
property and, subject to Nortel Networks' receipt of the exchanged Hardware, its
replacement becomes the Customer's property. The replacement Hardware may not be
new, but will be in working order and equivalent to the item exchanged. If
Nortel Networks provides Customer with replacement Product in advance of
receiving the Product requiring repair, Customer agrees to return the Product
requiring repair within thirty (30) calendar days from the ship date of the
replacement Product. Title and risk of loss for replacement Product(s) will pass
upon the earlier of delivery to the Customer or prior to importation to
destination country. If Customer fails to return such Product within thirty (30)
days of receipt of the replacement Product, Nortel Networks will not accept such
returned Product and will invoice Customer the then-current list price for the
replacement Product received. Customer shall make payment within thirty (30)
days from Nortel Networks' invoice therefor. The warranty period for the
Hardware shall be the greater of ninety (90) days from the date of repair or
replacement or the remaining Hardware warranty period. Customer agrees to ensure
that exchanged Hardware is free of any legal obligations or restrictions that
prevent its exchange and represents that all returned items are genuine and
unaltered. Where applicable, before Nortel Networks provides warranty services,
Customer agrees to a) follow the problem determination, problem analysis, and
warranty services request procedures that Nortel Networks provides; b) secure
all programs and data contained in Hardware; and c) inform Nortel Networks of
changes in the Hardware's location. Services to supplement the warranty and
Post-warranty Services, including advance shipment of replacement parts, may be
available at Nortel Networks' then-current prices and policies.
 
11.   Title and Risk of Loss
Title and risk of loss for ordered hardware shall pass from Nortel Networks to
Customer upon delivery to the carrier. Until receipt of the applicable amounts
due from Customer hereunder, Customer grants to Nortel Networks a continuing
purchase money security interest ("PMSI") in the Products sold and/or licensed
under this Agreement and agrees to support Nortel Networks in the perfection of
such interest. Customer authorizes Nortel Networks to file financing or
continuation statements, including amendments thereto, relating to the Products
without the signature of Customer where permitted by law. The PMSI so granted in
each Product shall terminate upon Nortel Networks' irrevocable receipt of
payment in full for such Product and no PMSI shall continue or attach to any
Product or other good sold to Customer for which Vendor has received full
payment. Upon written request by Customer and Nortel Networks' receipt of the
applicable amounts due from Customer hereunder, Nortel Networks will initiate
removal of the associated UCC-1 for such Products pursuant to applicable law.
 
12.   Implementation and Installation Services
Unless otherwise agreed to by the parties, Customer agrees to provide, during
normal business hours, free, safe and reasonably sufficient access to Customer's
facilities, data information and personnel and a suitable physical environment
meeting Nortel Networks' reasonably specified requirements to permit the timely
delivery and installation of Products and/or performance of Services, including
the recovery of Nortel Network tools. Nortel Networks may subcontract any
portion or all of the Services to subcontractors selected by Nortel Networks,
but no such subcontract shall relieve Nortel Networks of its responsibilities
hereunder. Nortel Networks will perform its responsibilities in accordance with
the standard Nortel Networks Statement of Work where applicable. Nortel Networks
will successfully complete its standard installation and commissioning
procedures before it considers Products installed. Nortel Networks may make
alterations to any Product and Service as necessary to comply with
specifications, changed safety standards or governmental regulations, to make a
Product non-infringing with respect to any patent, copyright, trade secret or
other proprietary interest, or to otherwise improve a Product or
Service.   Customer is responsible for i) the results obtained from the use of
Products and Services; ii) integration and interconnection with and
configuration of Customer's hardware and/or third party hardware and/or systems;
and iii) installation of Furnish-only Products. All configuration assistance
provided by Nortel Networks is without warranty or guarantee of any kind.
Customer shall be responsible for the accuracy and completeness of all data and
information that it provides or causes to be provided to Nortel Networks. In the
event that there are any delays by either party in fulfilling its
responsibilities as stated above, or there are errors or inaccuracies in the
information provided, the other party shall be entitled to appropriate schedule
and pricing adjustments, including, but not limited to any warehousing and other
resulting costs.


PLA v01-14-02 US
CONFIDENTIAL INFORMATION
Page 4 of 8


 
 

--------------------------------------------------------------------------------

 



PURCHASE AND LICENSE AGREEMENT
 



13.   Confidential Information
a)   Confidential information ("Information") means i) Software and Third Party
Software; and ii) all business, technical, marketing, information related to
network architecture and financial information and data that is clearly marked
with a restrictive legend of the disclosing party ("Discloser").
b)   The party receiving Information ("Recipient") will use the same care and
discretion, but not less than reasonable care, to avoid disclosure, publication
or dissemination of Information as it uses with its own similar information that
it does not wish to disclose, publish or disseminate. The Recipient may disclose
Information only to i) its employees and employees of its parent, subsidiary or
affiliated companies who have a need to know for purposes of carrying out this
Agreement; and ii) any other party with the Discloser's prior written consent.
Customer hereby consents and permits Nortel Networks to disclose this Agreement
to Flextronics Telecom Systems Ltd. Before disclosure to any of the above
parties, the Recipient will have a written agreement with such party sufficient
to require that party to treat Information in accordance with this Agreement.
c)   The Recipient may disclose Information to the extent required by law.
However, the Recipient must give the Discloser prompt notice and make a
reasonable effort to obtain a protective order.
d)   No obligation of confidentiality applies to any Information that the
Recipient i) already possesses without obligation of confidentiality; ii)
develops independently; or iii) rightfully receives without obligations of
confidentiality from a third party. No obligation of confidentiality applies to
any Information that is, or becomes, publicly available without breach of this
Agreement.
e)   The release of any advertising or other publicity relating to this
Agreement requires the prior approval of both parties.
 
14.   Patents and Copyrights
If a third party claims that Nortel Networks Hardware or Software or Services
provided to Customer under this Agreement infringes that party's intellectual
property rights, Nortel Networks will indemnify, defend and hold Customer
harmless against that claim at Nortel Networks' expense and pay all costs,
external expenses, reasonable attorney's fees, and damages that a court finally
awards or are agreed in settlement, provided that Customer a) promptly notifies
Nortel Networks in writing of the claim and b) allows Nortel Networks to
control, and cooperates with Nortel Networks in, the defense and any related
settlement negotiations.    If such a claim is made or appears likely to be
made, Nortel Networks agrees to secure the right for Customer to continue to use
the Hardware or Software or Services, or to modify it, or to replace it with
equivalent Hardware or Software or Services. If Nortel Networks determines that
none of these options is reasonably available, Customer agrees to return the
Hardware or Software or the deliverable associated with the Services to Nortel
Networks on Nortel Networks' written request. Nortel Networks will then give
Customer a credit equal to Customer's net book value for the Hardware or
Software or Services provided Customer has followed generally-accepted
accounting principles. Additionally, in the event Customer agrees to return the
Products or the deliverable associated with the Services to Nortel Networks as a
result of an alleged claim as described in this Section, then, if applicable,
and to the extent of the impacted Products and/or Services only (i) Customer
will be excused from further obligation to satisfy the commitment(s) as set
forth in either Section 3 (Consideration of Optical Products and Services) and 4
(Consideration for Switch Products and Services), as applicable; and (ii)
Customer's Volume Commitment shall be reduced proportionately by the forecasted
amount of purchases to be made by Customer for such Products and Services. Any
such claims against the Customer or liability for infringement arising from use
of the Hardware or Software following a request for return by Nortel Networks
are the sole responsibility of Customer. This represents Customer's sole and
exclusive remedy regarding any claim of infringement. Nortel Networks has no
obligation regarding any claim based on any of the following: a) anything
Customer provides which is incorporated into the Hardware or Software; b)
compliance by Nortel Networks with the Customer's specifications, designs or
instruction; c) the amount of revenues or profits earned or other value obtained
by the use of a Product by Customer; d) the lost revenues or profits of third
parties arising from the Customer's use of a Product; e) Customer's modification
of Hardware or Software; f) the combination, operation, or use of Hardware or
Software with other products not provided by Nortel Networks as a system, or the
combination, operation, or use of Hardware or Software with any product, data,
or apparatus that Nortel Networks did not provide unless, prior to delivery of
the respective Product, the parties have agreed in a formal written amendment to
this Agreement that such Product will so operate; g) the Customer's failure to
install or have installed changes, revisions or updates as instructed by Nortel
Networks; or h) infringement by a Third Party Vendor Item alone, as opposed to
its combination with Products Nortel Networks provides to Customer as a system.
If Third Party Vendor Items carry their own patent and copyright infringement
protections, Nortel Networks shall pass through to Customer any such protections
to the extent authorized.


PLA v01-14-02 US
CONFIDENTIAL INFORMATION
Page 5 of 8


 
 

--------------------------------------------------------------------------------

 



PURCHASE AND LICENSE AGREEMENT
 



15.   Limitation of Liability
In no event shall either party or its agents or suppliers be liable to the other
party for more than the amount of any actual direct damages up to the greater of
U.S. $100,000 (or equivalent in local currency) or the charges for the Product
or Services paid or payable hereunder, including any associated interest that
may accrue pursuant to this Agreement, that are the subject of the claim,
regardless of the cause and whether arising in contract, tort (including
negligence) or otherwise. This limitation will not apply to (i) claims for
damages for bodily injury (including death) and damage to real property and
tangible personal property for which a party is legally liable, (ii) breaches by
either party of the confidentiality provisions of this Agreement, (iii) breach
by Customer of the software licensing provisions of this Agreement, and (iv)
payments as set forth in Section 12 Patents and Copyrights. IN NO EVENT SHALL
NORTEL NETWORKS OR ITS AGENTS OR SUPPLIERS BE LIABLE FOR ANY OF THE FOLLOWING:
a) DAMAGES BASED ON ANY THIRD PARTY CLAIM EXCEPT AS EXPRESSLY PROVIDED HEREIN
AND IN SECTION 12; b) LOSS OF, OR DAMAGE TO, CUSTOMER'S RECORDS, FILES OR DATA;
OR c) INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS OR SAVINGS), EXCEPT FOR A BREACH BY NORTEL NETWORKS OF
THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT, EVEN IF NORTEL NETWORKS IS
INFORMED OF THEIR POSSIBILITY. EXCEPT FOR BREACHES OF THE CONFIDENTIALITY OR
SOFTWARE LICENSING PROVISIONS OF THIS AGREEMENT, CUSTOMER SHALL NOT BE LIABLE
FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS OR SAVINGS), EVEN IF CUSTOMER IS INFORMED OF THEIR
POSSIBILITY.
 
16.   Training Credits
a)   Nortel Networks shall make training available to Customer with respect to
the operation, configuration, installation, service, maintenance and support of
the Products at current Nortel Networks prices and at Nortel Networks
facilities, subject to course and class availability. Upon the request of
Customer, Nortel Networks shall provide to Customer such training as Customer
requests, at a time and place mutually agreed upon and at the prices to be
quoted for such training. Nortel Networks training products and services are
listed at the Nortel Networks website for technical training http:
//www.nortelnetworks. com/knowledgeservices ("Nortel Networks Website for
Technical Training"). The training policies as listed at the Nortel Networks
Website for Technical Training shall apply. Nortel Networks may change, modify,
update and/or add training programs as new Products or Product features/releases
are made available. Prices shall be subject to change by Nortel Networks.
b)   Customer shall bear the cost of transportation, meals, lodging or other
incidental expenses of Customer's personnel to, from and during training.
c)   Nortel Networks shall provide Customer with "Training Bank Dollars" that
Customer may apply toward tuition costs for Nortel Networks training products
and services, provided that Customer notifies Nortel Networks of its intent to
apply Training Bank Dollars toward tuition costs for training prior to Nortel
Networks' issuance of invoices for such training. The "Training Bank Dollars"
may be applied to all training media offerings, including (but not limited to)
Nortel Networks instructor-led classroom training at a Nortel Networks facility,
Nortel Networks instructor-led classroom training at the Customer location
(Customer site training), self-paced training, and eLearning training medias.
The "Training Bank Dollars" will be allocated to the Training Bank quarterly and
the amount of "Training Bank Dollars" Customer accrues during the Term shall
equal five thousand, two hundred and fifty dollars ($5,250.00) for every one
million dollars ($l,000,000.00USD) Customer spends on Nortel Networks' optical
and DMS Products, excluding Third Party Vendor Items. Customer shall not accrue
Training Bank Dollars for Services, other Products or for any Third Party Vendor
Items, including, without limitation, optical and DMS Third Party Vendor Items.
The "Training Bank Dollars" will expire twenty-four (24) months after allocation
to the Training Bank.
d)   Any training tuition charges which Customer does not satisfy by application
of "Training Bank Dollars" shall be payable by Customer to Nortel Networks at
the prices quoted at the Nortel Networks Website for Technical Training and
Customer shall render payment within thirty (30) days of receipt of such
invoice. The payment method identified in the student registration record on the
first day of class is the payment method that will prevail for course charges.
e)   Nortel Networks may, at its sole and exclusive discretion, attempt to meet
any reasonable request by Customer for a course other than the courses listed at
the Nortel Networks Website for Technical Training, ("Customized Training"). The
price for Nortel Networks to modify existing training courses/materials or to
design new training materials for Customer will be quoted to Customer on a per
request basis. Customer may pay for "Customized Training" with "Training Bank
Dollars" or Nortel Networks shall invoice the value of the Customized Training
and Customer shall render payment within thirty (30) days of receipt of such
invoice.
f)   The availability of any training course to Customer as set forth above
shall be subject to the prerequisite policy identified by Nortel Networks at the
Nortel Networks Website for Technical Training. Nortel Networks training
materials are proprietary and copyrighted information. Any use or replication of
this material must have written consent by Nortel Networks' Knowledge Services
organization.
THE TRAINING MATERIALS AND ANY SUPPORT OR OTHER SERVICES WHICH MAY BE PROVIDED
BY NORTEL NETWORKS SHALL BE PROVIDED WITHOUT WARRANTY OF ANY KIND OR NATURE,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. NORTEL NETWORKS DOES NOT WARRANT THAT THE TRAINING MATERIALS
WILL BE ERROR-FREE OR THE STUDYING OF THE TRAINING MATERIALS WILL QUALIFY ANY
PERSON TO PERFORM ANY FUNCTIONS COVERED BY THE INSTRUCTIONAL MATERIALS. NORTEL
NETWORKS SHALL HAVE NO OBLIGATION TO UPDATE OR MONITOR THE USE, REPRODUCTION, OR
DISTRIBUTION BY CUSTOMER OR ANY THIRD PARTIES OF SUCH TRAINING MATERIALS. EXCEPT
FOR A BREACH OF THE CONFIDENTIALITY PROVISIONS SET FORTH IN THIS AGREEMENT, IN
NO EVENT SHALL NORTEL NETWORKS BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL,
SPECIAL OR INDIRECT DAMAGES OF ANY NATURE WHATSOEVER RELATED TO TRAINING
MATERIALS AND ANY SUPPORT OR OTHER RELATED SERVICES.


PLA v01-14-02 US
CONFIDENTIAL INFORMATION
Page 6 of 8


 
 

--------------------------------------------------------------------------------

 



PURCHASE AND LICENSE AGREEMENT
 



17.   Certification
a)   Customer shall, at its expense, ensure that any Nortel Networks switch that
(i) consists of non-Nortel Networks provided equipment, either in whole or in
part, or (ii) was not acquired directly from Nortel Networks, has an acceptable
Nortel Networks software release and has a current baseline Nortel Networks
software release (to the circuit pack level). Such Nortel Networks switch must
also be in a fully Nortel Networks-supported Hardware configuration. If
non-Nortel Networks provided equipment is added to a previously certified or
warranted switch, the switch must be re-certified by Nortel Networks, at
Customer's cost and expense, after each such addition. Customer's performance of
any installation services invalidates the previous certification and any
warranties. A Nortel Networks switch must have a Nortel Networks software load
within one (1) of the current release as well as the hardware required to
support the load. If such software load is a lower release than required, the
Nortel Networks switch must be certified on the lower release load first, with
the Customer's agreement to purchase the current Nortel Networks Generally
Available (GA) software release if the certification is successful.
b)   Customer is responsible for the cost of the certification as well as the
following: (i) any costs associated with ensuring that the Nortel Networks
products to be certified meet pre-certification requirements; (ii) any costs for
replacement hardware required due to a failure of such hardware during the
certification process; (iii) any costs associated with correcting issues
identified during the certification; (iv) subsequent certifications by Nortel
Networks after Customer corrects issues identified during the previous
certification; and (v) any other costs that are outside the scope of work
described herein.
 
CERTIFICATION SERVICES DO NOT IMPLY ANY WARRANTIES ON THE SWITCH. COMPLETION OF
CERTIFICATION DOES NOT TRANSFER THE RIGHT TO USE ANY PREVIOUSLY UNLICENSED
SOFTWARE.
 
18.   Force Majeure
If the performance of this Agreement, or of any obligation hereunder except for
the obligations set forth in Section 8 (Charges and Payment) is prevented,
restricted or interfered with by reason of fires, breakdown of plant, labor
disputes, embargoes, government ordinances or requirements, civil or military
authorities, acts of God or of the public enemy, acts or omissions of carriers,
inability to obtain necessary materials or services from suppliers, or other
causes beyond the reasonable control of the party whose performance is affected
("Force Majeure"), then the party affected, upon giving prompt notice to the
other party, shall be excused from such performance on a day-for-day basis to
the extent of such prevention, restriction, or interference (and the other party
shall likewise be excused from performance of its obligations on a day-for-day
basis to the extent such party's obligations relate to the performance so
prevented, restricted or interfered with); provided that the party so affected
shall use reasonable efforts to avoid or remove such cause of non­performance
and both parties shall proceed to perform their obligations with dispatch
whenever such causes are removed or cease.
 
19.   Termination
a)   Either party may terminate this Agreement, and in whole or in part, by
providing sixty (60) day advance written notice (a "Termination Notice") to the
other party, upon the occurrence of any of the following events: (i) if the
other party becomes insolvent or subject to any proceeding under the federal
bankruptcy laws or other similar laws for the protection of creditors and such
proceeding shall not have been dismissed prior to the termination date; (ii) if
the other party materially breaches a material provision or obligation of this
Agreement and such breach is not commenced to be cured within ninety (90) days
of receipt of written notice. Notwithstanding, the party in breach shall use
commercially reasonable efforts to cure any such material breach as soon as
reasonably practicable from its receipt of written notice. Such rights of
termination are in addition to Nortel Networks' other rights of termination as
set forth elsewhere in this Agreement.
b)   In the event of a termination as described in this Section or elsewhere in
this Agreement, Nortel Networks may invoice Customer for any fees related to
Customer's failing to satisfy any of its purchase obligations as set forth in
the Agreement, including, without limitation, the Volume Commitment, the
Consideration for Optical Products and Services and the Consideration for Switch
Products and Services. Nothing contained in this Section shall preclude Nortel
Networks from invoicing Customer for any other amounts that are due and owing,
including, but not limited to, fees related to any Products or other
deliverables provided or Services performed up to the termination date.
 
20.   General
a)   Customer agrees not to assign, or otherwise transfer this Agreement or
Customer's rights under it, or delegate Customer's obligations, without Nortel
Networks' prior written consent, and any attempt to do so is void.
Notwithstanding anything to the contrary contained herein, Customer may transfer
or assign this Agreement to any entity that acquires all or substantially all of
its capital stock and assets; provided that, such transferee or assignee (i) is
not a competitor of Nortel Networks; (ii) has not materially breached past
agreements with Nortel Networks or its parent or affiliated companies and is not
otherwise engaged with Nortel Networks or its parent or affiliated companies in
an agreement for the purchase, license and/or supply of Nortel Networks products
or services; (iii) agrees in writing to abide by all of the terms of this
Agreement, including, but not limited to, the software licensing and
confidentiality provisions; and (iv) satisfies Nortel Networks' credit criteria.
Customer represents and warrants that it is buying Products and/or Services for
its own internal use and not for resale. Both parties agree to comply with all
applicable laws including all applicable export and import laws and regulations.
Except for non-payment, neither Customer nor Nortel Networks will bring a legal
action under this Agreement more than two years after the cause of action arose.
In the event that any provision of this Agreement or portions thereof are held
to be invalid or unenforceable, the remainder of this Agreement will remain in
full force and effect.


PLA v01-14-02 US
CONFIDENTIAL INFORMATION
Page 7 of 8


 
 

--------------------------------------------------------------------------------

 
 
PURCHASE AND LICENSE AGREEMENT
 



b)   The terms and conditions of this Agreement, including any Supplement(s) and
Annexes, form the complete and exclusive agreement between Customer and Nortel
Networks and replace any prior oral or written proposals, correspondence or
communications regarding the subject matter hereof. In the event of a conflict
between this Purchase and License Agreement and a Supplement, the terms in any
Supplement(s) prevail. In the event of a conflict between this Purchase and
License Agreement and a Statement of Work, the terms in this Purchase and
License Agreement shall prevail. Any changes to this Agreement must be made by
mutual agreement in writing. All Customer's rights and all of Nortel Networks'
obligations are valid only in the country in which the Products and Services
were supplied; the laws of the State of Texas govern this Agreement, exclusive
of its conflict of laws provisions; and nothing in this Agreement affects any
statutory rights of consumers that cannot be waived or limited by contract. This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
c) The parties hereby agree to terminate the existing Master Purchase Agreement,
dated November 23, 1999, between the parties, as amended (the "MPA"), as of the
effective date of this Agreement, except for any surviving terms and conditions;
provided that, the terms of the MPA will continue to apply to any outstanding
purchase orders and unresolved claims thereunder. Notwithstanding the preceding,
the parties herby agree that all provisions related to minimum purchase
commitments of Customer under such MPA (including, without limitation, Sections
2, 3, and 6 of such MPA) are declared void and shall be unenforceable. Upon full
execution of this Agreement by the parties, Nortel Networks hereby waives all
claims related to any failure of Customer to satisfy its such purchase
commitments under the MPA; provided that, such waiver shall not release Customer
from any of its other obligations of the MPA, including, without limitation, its
payment obligations and associated responsibilities for purchase orders issued
under the MPA.

 
GRANDE COMMUNICATIONS NETWORKS, INC.


By:     /s/ Joe
Ross                                                                        
Name:     Joe
Ross                                                                         
Title:    
President                                                                          
Address:     401 Carlson Circle San Marcos TX 78666            
State of Incorporation:     Delaware                                           
Tax I.D. Number:    
52-2229928                                                   
Date:    
1/11/05                                                                              


NORTEL NETWORKS INC.


By:     /s/ Lance
Levin                                                                  
Name:     Lance
Levin                                                                   
Title:    
Counsel                                                                            
Address:     2221 Lakeside Blvd, Richardson, TX 75082-4395
Date:    
1-24-05                                                                              


OCD# 25154


PLA v01-14-02 US
CONFIDENTIAL INFORMATION
Page 8 of 8

 
 

--------------------------------------------------------------------------------